DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.
Claims 1, 3, 5, 7-9, 11, 16 and 20 are currently amended.
Claim 17 is cancelled.
Claim 21 is newly added.
Claims 1-16 and 18-21 are pending.

Response to Arguments
Applicant’s arguments filed 5/18/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are persuasive in part for the reasons set forth below.
Claim Objections
First, Applicant states “claim 7 was objected to for reciting “a maximum number of items than can be displayed . . .” and the Office Action suggested correcting “than” to “that”. The Applicant thanks the Examiner for the suggestion and has amended claim 7 in accordance with the suggestion” [Arguments, page 10].
In response, Applicant’s arguments are considered. Examiner observes amended claim 7no longer recites the issues which were objected to.

35 USC § 112 Rejections
First, Applicant states “Claims 8, 9, 16, and 18-20 were rejected under 35 U.S.C. § 112(a) as allegedly containing subject matter not sufficiently described in the specification. Claims 16 and 18-20 were further rejected under 35 U.S.C. § 112(b) as allegedly being incomplete for omitting essential elements. Claims 16 and 18-20 were further rejected under 35 U.S.C. § 112(b) as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. The Applicant respectfully submits the amendments presented herein render the rejections moot” [Arguments, pages 10-11].
In response, Applicant’s arguments are considered and are persuasive. However, Examiner observes the amended claims present new issues relative to 35 USC § 112 as detailed in the rejection below.

35 USC § 103 Rejections
First, Applicant states “The amendment renders the rejection moot because Eltchaninoff, Connolly, and Cardno, taken alone or in combination, do not teach or suggest at least the above-emphasized elements. The Office Action concedes the combination of Eltchaninoff and Connolly does not teach or suggest at least two geographic time zones and cites Cardno as allegedly disclosing this feature. Office Action, pp. 21-22.
…Cardno fails to teach or suggest selecting an eastern-most time zone and communicating production plan numbers to the eastern-most time zone before stores in other time zones. Eltchaninoff and Connolly, each of which are silent regarding time zones, fail to cure this deficiency. Accordingly, Cardno, taken alone or in combination with Eltchaninoff and Connolly, does not teach or suggest to “select a first geographic time zone of the at least two different geographic time zones, the first geographic time zone being an eastern-most time zone of the at least two different geographic time zones” and “the each store in the eastern-most time zone receive the communication before a store in another geographic time zone” as recited in claim 1” [Arguments, pages 11-13].
In response, Applicant’s arguments are considered but are moot in view of the amended claims. A revised rejection has been issued as detailed below. As such, Examiner remains unpersuaded.

Second, Applicant states “claim 5 recites the central CPU is adapted to “acquire information from the local database of actual items sold for the same time periods and determine a deviation from a pre-stored production plan” and “store the deviation in a deviation storage.” Eltchaninoff, cited for allegedly disclosing these limitations, discloses providing charts for sales performance, lost sales, and lost sales due to items being out of stock. Eltchaninoff, paras. [0064] and [0110]. In other words, Eltchaninoff merely discloses tracking previous orders and sales, rather than a deviation of sales data from the production plan” [Arguments, page 13].
In response, Applicant’s arguments are considered but are not persuasive. First, regarding the deviation storage, examiner relies upon Benson, ¶ 4, rather than Eltchaninoff as disclosing this element (see previous Office Action and rejection as detailed below). 
Further, regarding the deviation between actual sales data and a production plan, examiner first directs the Applicant to (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage), as cited in the previous office action wherein the system utilizes a production schedule (i.e. production plan) and which also keeps track of ingredient usage (i.e. actual items used). Examiner combines these elements with at least ¶ 64 of Eltchaninoff which discloses actual sales performance (i.e. actual items sold). Examiner considers at least these citations, in combination with the additional citations detailed in the previous Office Action and in the rejection below, to disclose the above argued limitation. As such, Examiner remains unpersuaded.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Eltchaninoff et al., U.S. Publication No. 2003/0055712 [hereinafter Eltchaninoff] in view of Connolly, U.S. Publication No. 2008/0243588 [hereinafter Connolly] and Cardno et al., U.S. Publication No. 2011/0261049 [hereinafter Cardno] and in further view of Untiedt et al., U.S. Publication No. 2005/0125313 [hereinafter Untiedt].


Regarding claim 1, Eltchaninoff discloses a system for producing, displaying and selling an optimum number of perishable items in a predetermined time period,… comprising: a plurality of stores…  for making, presenting, selling, and discarding a plurality of perishable items (Eltchaninoff, ¶ 5-6, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery and home meal replacement sections. Critical selling windows are not being calculated and therefore accurate forecasts and preparation quantities do not match with "time of day" buying habits of the consumer. In these areas the ordering, delivery schedules and preparation charts all reside in different locations. There is very little correlation between ingredient ordering, item preparation and the item's critical selling windows (discloses displaying perishable items). [0006] Accordingly, there is a need in the retail industry for a software system that addresses the problem of effective demand chain management), (Id., ¶ 4, Today, the static inventory models are based on high-level demographics and do not adjust product assortment by local store demand. Therefore, they are unable to dynamically react to rapidly changing consumer demands. In addition, there is limited capability to understand, on a store-by-store basis (discloses plurality of stores), the correlation between consumer demand and weather, local events, pricing, etc.), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses predetermined time period). This information is also presented graphically); 
a corporate database adapted to store information provided to it (Id., ¶ 10, in one aspect of the present invention there is provided a system for managing inventory including a store client, an application for running an inventory management algorithm, a database providing store-level data (discloses corporate database) to the application for the inventory management algorithm), (Id., 39, As shown in FIG. 1, this implementation model has one or more servers 101, 102 physically residing at the Head Office location. These servers 101, 102 host the e-demand application, a database 103, a backup database 130, as well as a web server and backup servers where necessary (further discloses corporate database)); 
and a central CPU coupled to the plurality of the stores and the corporate database, and is adapted to:… (Eltchaninoff, ¶ 39, As shown in FIG. 1, this implementation model has one or more servers 101, 102 physically residing at the Head Office location. These servers 101, 102 host the e-demand application, a database 103, a backup database 130, as well as a web server and backup servers where necessary (further discloses corporate database)), (Id., ¶ 52, FIG. 4 also illustrates external systems that send or receive data from sources outside the e-demand system. External systems include master file feeds, messaging, Internet feeds, etc. These data transmissions will come to the servers through a gateway processor (discloses central CPU)), (Id., ¶ 13, In another aspect of the present invention there is provided a method of managing inventory including the steps of receiving sales, receipt, and adjustment data from a store client over the Internet on an application, accessing a database with the store-level sales (discloses sales from each store, stored in a database), receipt, and adjustment data for an inventory management algorithm, and providing future event information to the application, and running an inventory management algorithm on the application based on the future event information and the store-level sales, receipt, and adjustment data); 
receive information indicating …sales of each of a plurality of items from each of the stores… [Cardno discloses …in the selected time zone…] for a predetermined time period, store the received information in the corporate database (Eltchaninoff, Id., ¶ 152, during batch processing, the system will identify the IA date and then calculate demand information for all items (discloses plurality of items). All information will be calculated hourly and daily, except for Actual Event Factor, which is only calculated daily. The information available through these calculations include Sales in Units and Amount (discloses sales for a predetermined time period), Lost Sales in Units and Amount, True Demand in Units and Amount, and Actual Event Factor (as a percentage)), (Id., ¶ 13, In another aspect of the present invention there is provided a method of managing inventory including the steps of receiving sales, receipt, and adjustment data from a store client over the Internet on an application, accessing a database with the store-level sales (discloses sales from each store, stored in a database), receipt, and adjustment data for an inventory management algorithm, and providing future event information to the application, and running an inventory management algorithm on the application based on the future event information and the store-level sales, receipt, and adjustment data).
Eltchaninoff discloses sales over a time period, but does not explicitly disclose net sales.
However, Connolly discloses costs (Connolly, ¶ 18, Downloaded data comprises sales volume, retail pricing, and cost information pertinent to a test product's peer group constituents).
Since calculating the net sales is a key factor of the income statement required for U.S. business corporations, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, reducing the sales revenue of Eltchaninoff by the cost element as taught by Connolly since there are a finite number of identified, predictable potential solutions (i.e. types of sales data) to the recognized need (financial regulations) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known) (KSR Rationale D, see MPEP § 2141). 
Eltchaninoff further discloses …identify a production department of one of the plurality of stores… of the item for a scheduled time period above a predetermined amount as a… production department, acquire a production plan of the… production department wherein the production plan indicates a number of each item to produce… for a plurality of scheduled time periods (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket (discloses identifying production department of a store)), (Id., ¶ 130-131, Daily Demand: h n, hn(sys), hn(used), hn(sim) [0131] This represents one period demand (sales) in the Order Cycle (discloses scheduled time period)), (Id., ¶ 145-147, Applying business rules and Vendor Constraints recalculates this equation. [0146] Validation is calculated by the following two rules: [0147] If Actual Order Quantity AOQ(used) is outside Min/Max Order Quantity range (master), the Actual Order Quantity AOQ(used) will be set to minimum, if below, or be set to maximum, if above (discloses sales above a predetermined amount). The Application changes Actual Order Quantity AOQ(used) to rounded quantity nearest to the Max or Min accordingly), (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs); 
identify the acquired production plan as the… production plan numbers (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule (discloses acquired production plan) based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas);
Eltchaninoff further discloses …production plan numbers for each store… (Eltchaninoff, ¶ 4, Today, the static inventory models are based on high-level demographics and do not adjust product assortment by local store demand. Therefore, they are unable to dynamically react to rapidly changing consumer demands. In addition, there is limited capability to understand, on a store-by-store basis (discloses each store), the correlation between consumer demand and weather, local events, pricing, etc), (Id., ¶ 36); 
calculate the production plan numbers for each store based upon the… production plan numbers, just before the scheduled time period resulting in an optimum number of items to produce in the time period (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated (discloses calculating production plan), and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level (discloses optimum number of items to produce) and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas), (Id., ¶ 4, Today, the static inventory models are based on high-level demographics and do not adjust product assortment by local store demand. Therefore, they are unable to dynamically react to rapidly changing consumer demands. In addition, there is limited capability to understand, on a store-by-store basis (discloses each store), the correlation between consumer demand and weather, local events, pricing, etc), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses predetermined time period)); 
communicate the… production plan numbers to each store… that is ready to begin production just before the scheduled time period, wherein each store… a store… (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan just before the scheduled production time period); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas), (Id., ¶ 41, FIG. 1 also represents an example of client hardware that may be available at two or more store locations).
Through KSR Rationale B, the combination of Connolly and Cardno discloses…repeat these CPU calculations for at least a next geographic time zone that is to begin making items; 
However, Connolly discloses repeating forecasting calculations for multiple business items (Connolly, ¶ 78, The annual forecast procedure for sales and margin is repeated for other SKUs comprising the test product (in the present embodiment SKU 2)).
Cardno discloses geographic time zones (Cardno, ¶ 564, According to one example, the temporal parameters in the query may be times in different time zones).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the similar time and location elements attributed to business items. It would have been obvious to substitute specific geographic locations and time intervals assigned to the multiple business items of Connolly for the various geographic time zones attributed to the “business measures” of Cardno (Cardno, ¶ 8).
Thus, the simple substitution of one known element for another producing a predictable result (KSR Rationale B, See MPEP 2141(III)(B)) renders the claim obvious.
Eltchaninoff further discloses …communicate the… production plan numbers to each store in… (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan just before the scheduled production time period); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas), (Id., ¶ 41, FIG. 1 also represents an example of client hardware that may be available at two or more store locations).
 While suggested, Eltchaninoff does not explicitly disclose …in at least two different geographic time zones… in the at least two geographic time zones…; …select a first geographic time zone of the at least two different geographic time zones, the first geographic time zone being an eastern-most time zone of the at least two different geographic time zones; in the selected first geographic time zone… ; normalize the received information for a difference in overall sales of the stores; in the selected time zone…; …model… model… ; …and a number to display…; model…; normalize the model… in the selected first geographic time zone; …normalized…; the geographic zone.
	However, Connolly discloses …normalize the received information for a difference in overall sales of the stores (Connolly, ¶ 11, The present invention indexes control stores to test stores and test stores to all stores based on prior year subcategory sales which produces much more accurate forecasts), (Id., ¶ 14, Until now there has been no comprehensive analytical model that accurately normalizes test store and control store sales, accounts for first year build rate, seasonality, normalized margin lift, advertising effect, promotion effect, vendor funds, markdowns, cannibalization, incumbent product inventory disposition, and shelf work to cut in a new product. The present invention produces a single value equal to the increase or decrease in contribution margin that results when a new product is substituted for an existing product in its peer group); …model… model… (Id., ¶ 19, in order to realize much greater accuracy than that provided by the customary practice of comparing test store and control store sales, the raw sales data of control stores is indexed to test store sales data in the present invention. The basis for the index number that is used is the comparative annual sales of test and control store groups at the subcategory level); …and a number to display… (Id., ¶ 89, The number of items is the number of items that will be replaced in order to make room for the 2 test product SKUs. In the present embodiment the number of items to be replaced is the same as the number of test SKUs (2)); model…; normalize the model…; …normalized… (Id., ¶ 14, Until now there has been no comprehensive analytical model that accurately normalizes test store and control store sales, accounts for first year build rate, seasonality, normalized margin lift, advertising effect, promotion effect, vendor funds, markdowns, cannibalization, incumbent product inventory disposition, and shelf work to cut in a new product. The present invention produces a single value equal to the increase or decrease in contribution margin that results when a new product is substituted for an existing product in its peer group).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the normalization and model production elements of Connolly in the analogous art of store level product sales (Connolly, ¶ 19).
	The motivation for doing so would have been to provide normalization as a means of “improving margins, and the collection of fees…” [Connolly, ¶ 2; Eltchaninoff, ¶ 33].
	The combination of Eltchaninoff and Connolly does not explicitly disclose …in the at least two geographic time zones…; in a current geographic time zone.
However, Cardno discloses …in at least two different geographic time zones… in the at least two geographic time zones…; …select a first geographic time zone of the at least two different geographic time zones…; in the selected first geographic time zone… ; in the selected first geographic time zone (Cardno, ¶ 564, According to one example, the temporal parameters in the query (discloses selection of time zones) may be times in different time zones), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 348, Selectable Layers are interactive and consist of Layers items that can have associated data. On a retail spatial map it includes store locations as they have associated data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization and model production elements of Connolly to include the time zone elements of Cardno in the analogous art of data visualization in the retail industry (Cardno ¶ 153, ¶ 165).
The motivation for doing so respective this communication step would have been to “put experts' data visualization techniques in the customer's hands by skillfully guiding the end user through choosing the right parameters, to display the right data… to improve business performance” [Cardno, ¶ 151; Connolly, ¶ 2; Eltchaninoff, ¶ 33].
While suggested, the combination of Eltchaninoff, Connolly, Cardno and Benson does not explicitly disclose …the first geographic time zone being an eastern-most time zone of the at least two different geographic time zones; …the eastern-most time zone receive the communication before… another geographic time zone.
However, through KSR Rationale E, Untiedt discloses …the first geographic time zone being an eastern-most time zone of the at least two different geographic time zones; …the eastern-most time zone receive the communication before… in another geographic time zone.
First, Untiedt discloses sorting time zones with the first time zone being the western-most time zone (Untiedt, ¶ 28, the potential supplying dealers are sorted from west to east within a predefined geographic region (e.g., the U.S.) starting with the time zone of the requesting dealer. Upon reaching time zone farthest east within the geographic region (e.g., EST), the sort order continues with the western most time zone in the geographic region (e.g., PST). For example, for a requesting dealer located in the mountain standard time zone, the call list is further sorted according to the following order: potential supplying dealers in the mountain time zone, central time zone, eastern time zone and pacific time zone. In this way, all potential supplying dealers within the same time zone appear as equally close to the requesting dealer when formulating the call list. However, it is envisioned that potential supplying dealer may be sorted using other criteria).
Since Customer service is a key factor in the success of any business, sorting time zones in order to provide timely and accurate production forecasts would help to ensure products are available for customers while minimizing waste.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to sort the time zones from east to west since there are a finite number of identified, predictable potential solutions (i.e. directions to sort time zones) to the recognized need (customer service) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization and model production elements of Connolly and the time zone elements of Cardno to include the sorted time zone elements of Untiedt in the analogous art of inventory management.
The motivation for doing so would have been to “improve overall performance throughout the supply chain” (Untiedt, ¶ 6), wherein such improvements would help to improve overall business performance [Untiedt, ¶ 6; Cardno, ¶ 151; Connolly, ¶ 2; Eltchaninoff, ¶ 33].

	Regarding claim 2, the combination of Eltchaninoff, Connolly, Cardno and Untiedt discloses the system of claim 1.
	Eltchaninoff further discloses wherein… sales are defined as sales of an item in a scheduled time period offset by a number of items made and not sold for the same time period (Eltchaninoff, ¶ 11, In another aspect of the present invention there is provided a method of managing inventory including the steps of receiving sales, receipt, and adjustment data from a store client over the Internet on an application, accessing a database with the store-level sales (discloses sales), receipt, and adjustment data for an inventory management algorithm, and providing future event information to the application, and running an inventory management algorithm on the application based on the future event information and the store-level sales, receipt, and adjustment data), (Id., ¶ 9 Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses sales over a time period)), (Id., ¶ 91, Quick Order Quantity screen includes an Order Quantity Focus process 614 and a Demand Quantity Focus process 617. This is where an order is created. The Quick Order Quantity screen contains the following tabs: 

    PNG
    media_image1.png
    233
    666
    media_image1.png
    Greyscale

(write offs tab discloses items made and not sold)). 
	Examiner relies on KSR Rationale A to disclose net sales, as demonstrated above for claim 1.
	At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the normalization and model production elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.


Claims 3-11 and 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eltchaninoff in view of Connolly, Cardno and Untiedt and in further view of Benson et al., U.S. Publication No. 2008/0133317 [hereinafter Benson].

	Regarding claim 3, the combination of Eltchaninoff, Connolly, Cardno and Untiedt discloses the system of claim 1.
	Eltchaninoff further discloses wherein each store comprises: a POS device adapted to acquire information on the items sold (Eltchaninoff, ¶ 4, Today, the static inventory models are based on high-level demographics and do not adjust product assortment by local store demand. Therefore, they are unable to dynamically react to rapidly changing consumer demands. In addition, there is limited capability to understand, on a store-by-store basis (discloses each store), the correlation between consumer demand and weather, local events, pricing, etc), (Id., ¶ 54, A GOT (graphical order terminal) 107 (discloses POS device) is fed data and allows the user to interact with the application. A GOT(s) 107 is optional at the store location if a desktop client 106 is in use. The GOT(s) 107 connect to the servers 101, 102 through a RF access point and on to the internal LAN/WAN); 
a local database adapted to store information (Id., ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 46, As shown in FIG. 3, this model has one or more servers 101, 102 physically residing at each store. The servers 101, 102 host the application, the database 103, the backup database 130, as well as the web server and backup servers where necessary), (Id., ¶ 48, FIG. 3 also shows some of the external data that feeds to the store servers 101, 102 from the Head Office servers 110, if the retailer has 2 or more stores influenced by a head office location); 
at least one production department adapted to make the items, the production department having a display area adapted to display a limited number of items (Id., ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery (discloses production department) and home meal replacement sections), (Id., ¶ 4, There is no existing process in place to proactively account for future causal factors, that will affect sales, or understand at the point of ordering the past consumer trends. This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves (discloses display area) sway from over-stocked to under-stocked conditions); 
and… coupled to the POS and the local database adapted to receive information on sales of items and the time of sales from the POS, store the sales information in the local database, store and waste information in the local database, and store (Eltchaninoff, ¶ 54, A GOT (graphical order terminal) 107 (discloses POS device) is fed data and allows the user to interact with the application. A GOT(s) 107 is optional at the store location if a desktop client 106 is in use. The GOT(s) 107 connect to the servers 101, 102 through a RF access point and on to the internal LAN/WAN), (Id., ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 33, The benefits of e-demand include: increased sales, improved inventory turns, improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses waste information), and out of stocks), (Id., ¶ 109, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses time of purchase)).
	While suggested, the combination of Eltchaninoff, Connolly, Cardno and Untiedt does not explicitly disclose a local CPU… markdown… product shelf life information.
	However, Benson discloses a local CPU… markdown… product shelf life information (Benson, ¶ 41, The store workstation 116 may be implemented using a personal computer having suitable input/output devices, such as a mouse or keyboard, processors (discloses local CPU), memory and communications interfaces), (Id., ¶ 29, Column 61 includes the calculated median numbers for each day, column 62 includes markdown calculation codes (discloses markdown information), column 64 includes the highest amounts of each item sold within a time period for previous ones of a particular day and column 66 includes the lowest amounts of each item sold within the time period for previous ones of the particular day), (Id., ¶ 23, At step 18, a median number of daily sales for the item is calculated using the retrieved sales data. In some embodiments, a preliminary target production number is set that includes the median number of daily sales calculated at step 18 times a lift factor (e.g., 1.5) that may be based on the shelf life for a particular food item (discloses product shelf life information)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly, the geographic time zone elements of Cardno and the time zone ordering elements of Untiedt to include the product shelf life and markdown information elements of Benson in the analogous art of “determining and producing quantities of perishable, store-prepared food items” (Benson, ¶ 4).
The motivation for doing so would have been to improve the ability to determine “quantities of perishable, store-prepared food items that should be displayed for consumer selection and purchase on a daily basis at stores within a retail enterprise” [Benson, ¶ 18; Untiedt, ¶ 6; Cardno, ¶ 151; Connolly, ¶ 2; Eltchaninoff, ¶ 33].

Regarding claim 4, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the system of claim 3.
Eltchaninoff further discloses wherein the production department may include at least one of a bakery and a deli (Eltchaninoff, ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery and home meal replacement sections).

Regarding claim 5, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the system of claim 3.
Eltchaninoff further discloses …wherein the central CPU is further adapted to: acquire a production plan from a production plan storage for at least one previous time period (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule (discloses acquired production plan) based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage), (Id., ¶ 52, FIG. 4 also illustrates external systems that send or receive data from sources outside the e-demand system. External systems include master file feeds, messaging, Internet feeds, etc. These data transmissions will come to the servers through a gateway processor (discloses central CPU)), (Id., ¶ 91, Quick Order Quantity screen includes an Order Quantity Focus process 614 and a Demand Quantity Focus process 617. This is where an order is created. The Quick Order Quantity screen contains the following tabs: This Tab . . . Displays . . . Order Quantity Actual order from previous order cycles (discloses quantity from previous time periods)); 
acquire information from the local database of actual items sold for the same time periods and determine a deviation from a pre-stored production plan (Id., ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 64, Performance Analysis--Performance Analysis displays the Sales Contribution Chart. This is a bar chart of actual sales performance (discloses actual sales)), (Id., ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses deviation from production)); 
store the deviation in… (Id., ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses deviation)); 
and display an indication of a magnitude of the deviation on… for a plurality of time periods (Eltchaninoff, ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses displaying an indication of magnitude of deviation)), (Id., ¶ 31, Retailers face many challenges in anticipating, monitoring, and satisfying diverse and rapidly changing customers' demands. These changes are due to complex and inter-related factors that can be anticipated when historic and future information is available (discloses plurality of time periods), and presented in a cohesive and correlative manner. Demand Chain Management is a method of effectively using information to anticipate the future in this rapidly changing and difficult-to-predict environment).
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose a deviation storage; an employee display.
However, Cardno discloses …an employee display (Cardno, ¶ 1587, In the retail industry, yield management has been successfully utilized. Given the quantity and timeliness of the sales data available, as well as the ability to quickly adjust prices, data visualization as herein described has the potential to assist in employee full scale yield management, as well as assisting in other areas including the retail floor, food services or a holistic view of the whole of the retail business).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization elements of Connolly to include the employee display elements of Cardno in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff and Connolly, Cardno and Untiedt does not explicitly disclose …a deviation storage.
However, Benson discloses …a deviation storage (Benson, ¶ 4, The method includes collecting daily sales data for the perishable, store-prepared food items and saving the daily sales data in memory (discloses deviation storage)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly and the geographic time zone elements of Cardno to include the product shelf life and markdown information elements of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 6, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the system of claim 3.
Eltchaninoff further discloses further comprising: [Cardno discloses …an input device…] coupled to… [Benson discloses …the local CPU…] allowing a count of items not sold to be input to the system (Eltchaninoff, ¶ 33, The benefits of e-demand include: increased sales, improved inventory turns, improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses waste information), and out of stocks).
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose an input device… the local CPU
However, Connolly discloses an input device (Connolly, ¶ 108, the system may include one or more communication devices (wired or wireless) for communicating with external and internal devices, and one or more input/output devices, such as a display, pointing device, keyboard or printing device. (discloses input device)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization and model production elements of Connolly to include the input device elements of Cardno in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff, Connolly, Cardno and Untiedt does not explicitly disclose the local CPU.
However, Benson discloses the local CPU (Benson, ¶ 41, The store workstation 116 may be implemented using a personal computer having suitable input/output devices, such as a mouse or keyboard, processors (discloses local CPU), memory and communications interfaces).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly and the geographic time zone elements of Cardno to include the local CPU elements of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 7, Eltchaninoff discloses a method of increasing sales and decreasing waste of at least one perishable item made and sold in a plurality of stores… comprising the steps of:… (Eltchaninoff, ¶ 33, The benefits of e-demand include: increased sales (discloses increasing sales), improved inventory turns, improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses decreasing waste), and out of stocks), (Id., ¶ 106, Inventory Balance Lookup screen 637 allows the retailer to view the balance of inventory for a specific item in report format), (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket (discloses perishable items));
Eltchaninoff further discloses …identifying inventory of ingredients in the selected store available to make the perishable items (Id., ¶ 106, Inventory Balance Lookup screen 637 allows the retailer to view the balance of inventory for a specific item in report format), (Id., ¶ 36, e-demand is also a tool to control the ingredient (discloses ingredients) management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket (discloses perishable items)); 
determining the maximum number of items that can be made in the selected store (Id., ¶ 98-99, Item Master screen 624 displays detailed information about an item and allows maintenance of that information, categorized into the following sections, which are unique to the application: [0099] Item Code, Item Description, Order Start Date and Order Stop Date, Auto Order Start and Auto Order Stop Date, Order Quantity Minimum, Order Maximum, On-Hand for Display, Auto Order Calculation Method, Absolute Minimum, Absolute Maximum (discloses maximum number of items), Min/Max Calculation, Rounding Method, Suggested Order Qty Source, Item Requires Review and Allow Default Order Qty), (Id., ¶ 5, In these areas the ordering, delivery schedules and preparation charts all reside in different locations. There is very little correlation between ingredient ordering, item preparation (discloses making items) and the item's critical selling windows), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)); 
defining a number of each item to make in a scheduled time period (Id., ¶ 109, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses defining a time period)), (Id., ¶ 138-140, [0138] This is the sum of the Period Demand. If there were five periods in the Order Cycle, then H=h1+h2+h3+h4+h5 [0139] Hypothesis Order Quantity: HOQ, HOQ(sys), HOQ(used), HOQ(sim) [0140] Order Quantity amount used to meet the demands of the Order Cycle (discloses defining a number of items to make in a scheduled time period)); 
calculating average… sales of the each item for this store for the scheduled time period (Id., ¶ 108, Average Daily Sales--Daily sales are averaged and used by the ordering algorithms. This information is also presented graphically).
Through KSR Rationale D, the combination of Eltchaninoff and Connolly discloses net sales.
Eltchaninoff discloses sales over a time period, but does not explicitly disclose net sales.
However, Connolly discloses costs (Connolly, ¶ 18, Downloaded data comprises sales volume, retail pricing, and cost information pertinent to a test product's peer group constituents).
Since calculating the net sales is a key factor of the income statement required for U.S. business corporations, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, reducing the sales revenue of Eltchaninoff by the cost element as taught by Connolly since there are a finite number of identified, predictable potential solutions (i.e. types of sales data) to the recognized need (financial regulations) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known) (KSR Rationale D, see MPEP § 2141). 
Eltchaninoff further discloses calculating a set of corporate adjustments to the calculated… sales (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments)); 
adjusting each calculated… sales by the corporate adjustments to result in adjusted production numbers of each item for each store… (Id., ¶ 143-145, [0143] Actual Order Quantity: AOQ, AOQ(sys), AOQ(used), AOQ(sim) [0144] This is the order quantity sent to the Vendor. This is calculated by applying business rules and vendor constraints. AOQ=Validated(HOQ) [0145] Applying business rules and Vendor Constraints recalculates this equation (discloses production adjustments)), (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments)); 
communicating the adjusted production plan number of each item to be made to each store in… before the scheduled time period, wherein the each store… a store… (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan before the scheduled production time period), (Id., ¶ 143-145, [0143] Actual Order Quantity: AOQ, AOQ(sys), AOQ(used), AOQ(sim) [0144] This is the order quantity sent to the Vendor. This is calculated by applying business rules and vendor constraints. AOQ=Validated(HOQ) [0145] Applying business rules and Vendor Constraints recalculates this equation (discloses production adjustments)); 
making and displaying at the store, the adjusted production number of each items communicated to each store in… [Cardno discloses the selected geographic time zone] (Id., ¶ 143-145, [0143] Actual Order Quantity: AOQ, AOQ(sys), AOQ(used), AOQ(sim) [0144] This is the order quantity sent to the Vendor. This is calculated by applying business rules and vendor constraints. AOQ=Validated(HOQ) [0145] Applying business rules and Vendor Constraints recalculates this equation (discloses production adjustments)), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)), (Id., ¶ 41, FIG. 1 also represents an example of client hardware that may be available at two or more store locations); 
and… communication of adjusted production numbers for at least… (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan just before the scheduled production time period); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas).
While suggested, Eltchaninoff does not explicitly disclose …in at least two difference geographic time zones… selecting a first geographic time zone… of the at least two different geographic time zones, the first geographic time zone being an eastern-most time zone of the at least two different geographic time zones; identifying a selected store within the first geographic selected time zone…; identifying in the selected store a maximum number of items that can be displayed in a modular display of the selected store; …the selected first geographic zone…; wherein the each store in t4PATENThe eastern-most time zone receive the communication before… in another geographic time zone; …the selected first geographic zone…; repeating the calculation…
However, Connolly discloses repeating the calculation… (Connolly, ¶ 78, The annual forecast procedure for sales and margin is repeated for other SKUs comprising the test product (in the present embodiment SKU 2)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the cost and calculation repeating elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose in at least two difference geographic time zones… selecting a first geographic time zone of the at least two different geographic time zones, the first geographic time zone being an eastern-most time zone of the at least two different geographic time zones; identifying a selected store within the first geographic selected time zone…; identifying in the selected store a maximum number of items that can be displayed in a modular display of the selected store; …the selected first geographic zone…; wherein the each store in t4PATENThe eastern-most time zone receive the communication before a store in another geographic time zone; …the selected first geographic zone…
However, Cardno discloses in at least two difference geographic time zones…; …selecting a first geographic time zone of the at least two different geographic time zones…; identifying a selected store within the first geographic selected time zone…; …the selected first geographic zone…; …the selected first geographic zone… (Cardno, ¶ 564, According to one example, the temporal parameters in the query may be times in different time zones), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time (discloses current geographic time zone) 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 348, Selectable Layers are interactive and consist of Layers items that can have associated data. On a retail spatial map it includes store locations as they have associated data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the cost and calculation repeating elements of Connolly to include the time zone elements of Cardno in the analogous art of data visualization in the retail industry for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff, Connolly and Cardno does not  explicitly disclose …the first geographic time zone being an eastern-most time zone of the at least two different geographic time zones; identifying in the selected store a maximum number of items that can be displayed in a modular display of the selected store; …the eastern-most time zone receive the communication before… in another geographic time zone.
However, through KSR Rationale E, Untiedt discloses …the first geographic time zone being an eastern-most time zone of the at least two different geographic time zones; …the eastern-most time zone receive the communication before… in another geographic time zone.
First, Untiedt discloses sorting time zones with the first time zone being the western-most time zone (Untiedt, ¶ 28, the potential supplying dealers are sorted from west to east within a predefined geographic region (e.g., the U.S.) starting with the time zone of the requesting dealer. Upon reaching time zone farthest east within the geographic region (e.g., EST), the sort order continues with the western most time zone in the geographic region (e.g., PST). For example, for a requesting dealer located in the mountain standard time zone, the call list is further sorted according to the following order: potential supplying dealers in the mountain time zone, central time zone, eastern time zone and pacific time zone. In this way, all potential supplying dealers within the same time zone appear as equally close to the requesting dealer when formulating the call list. However, it is envisioned that potential supplying dealer may be sorted using other criteria).
Since Customer service is a key factor in the success of any business, sorting time zones in order to provide timely and accurate production forecasts would help to ensure products are available for customers while minimizing waste.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to sort the time zones from east to west since there are a finite number of identified, predictable potential solutions (i.e. directions to sort time zones) to the recognized need (customer service) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization and model production elements of Connolly and the time zone elements of Cardno to include the sorted time zone elements of Untiedt in the analogous art of inventory management for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff, Connolly, Cardno and Untiedt does not explicitly disclose …identifying in the selected store a maximum number of items that can be displayed in a modular display of the selected store.
However, Benson discloses …identifying in the selected store a maximum number of items that can be displayed in a modular display of the selected store (Benson, ¶ 2, Retail stores (discloses plurality of stores), such as a supermarket (discloses selected store), often order items in bulk that are to be prepared in-store prior to display and customer selection. A cut-down case, for example, contains a single component that may be divided into a number of variably sized items of various item types. A side of beef or a primal (which is a portion of a side of beef) is a type of item that may be part of a cut-down case, as an example (discloses identifying a modular display size)), (Id., ¶ 26, In some embodiments, even if two or more of a preliminary target production number, promotion target production number, default and/or override number applies, the system may set the highest of these numbers as the target production number (discloses maximum number of items to be displayed)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization and model production elements of Connolly to include the modular display size of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 8, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the method of claim 7.
Eltchaninoff further discloses wherein the set of corporate adjustments is calculated by: acquiring estimated numbers of items to make and display for the current store (Eltchaninoff, ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour (discloses acquiring number of items). [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments)), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)); 
acquiring net sales of this item from a plurality of other production departments for the scheduled time period…  (Eltchaninoff, ¶ 11, In another aspect of the present invention there is provided a method of managing inventory including the steps of receiving sales, receipt, and adjustment data from a store client over the Internet on an application, accessing a database with the store-level sales (discloses sales), receipt, and adjustment data for an inventory management algorithm, and providing future event information to the application, and running an inventory management algorithm on the application based on the future event information and the store-level sales, receipt, and adjustment data), (Id., ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery (discloses production department) and home meal replacement sections), (Id., ¶ 109, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses defined time period)).
Examiner relies on KSR Rationale D to disclose net sales, as demonstrated above for claim 1;
Eltchaninoff further discloses …in the scheduled time period as a… (Eltchaninoff, ¶ 109, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses defined time period)); 
acquiring production planner numbers for this… for the selected time period (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket (discloses identifying production facilities)), (Id., ¶ 145-147, Applying business rules and Vendor Constraints recalculates this equation. [0146] Validation is calculated by the following two rules: [0147] If Actual Order Quantity AOQ(used) is outside Min/Max Order Quantity range (master), the Actual Order Quantity AOQ(used) will be set to minimum, if below, or be set to maximum, if above (discloses sales above a predetermined amount). The Application changes Actual Order Quantity AOQ(used) to rounded quantity nearest to the Max or Min accordingly), (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs); 
Eltchaninoff further discloses …the production planner numbers of… (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs); and using the… production planner numbers for each store… as its corporate adjustment (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs), (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments)).
While suggested, Eltchaninoff does not explicitly disclose in the selected first geographic time zone… normalizing the net sales to adjust for store size relative to an average store size of the plurality of stores; identifying the store that has the highest normalized net sales for this item …model store in the selected first geographic time zone; …model store…; normalizing …the model store size relative to the size each other store…; normalized… in the selected first geographic time zone.
However, Connolly discloses normalizing the net sales to adjust for…; …model store…; …model store…; the model store; normalized (Connolly, ¶ 14, Until now there has been no comprehensive analytical model that accurately normalizes test store and control store sales (discloses normalizing store sales), accounts for first year build rate, seasonality, normalized margin lift, advertising effect, promotion effect, vendor funds, markdowns, cannibalization, incumbent product inventory disposition, and shelf work to cut in a new product. The present invention produces a single value equal to the increase or decrease in contribution margin that results when a new product is substituted for an existing product in its peer group), (Id., ¶ 11, The present invention indexes control stores (discloses model store) to test stores and test stores to all stores based on prior year subcategory sales which produces much more accurate forecasts).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the normalization and model store elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose in the selected first geographic time zone… store size relative to an average store size of the plurality of stores; identifying the store that has the highest… sales for this item …in the selected first geographic time zone; …model store…; …size relative to the size each other store…; … in the selected first geographic time zone.
However, Cardno discloses in the selected first geographic time zone… store size relative to an average store size of the plurality of stores , identifying the store that has the highest…  sales for this item …in the selected first geographic time zone; …size relative to the size each other store…; … in the selected first geographic time zone  (Cardno, ¶ 564, According to one example, the temporal parameters in the query (discloses selection of time zones) may be times in different time zones), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 348, Selectable Layers are interactive and consist of Layers items that can have associated data. On a retail spatial map it includes store locations as they have associated data), (Id., Table 2, Dimensions are data items that can be categorized. For example, Gender; Locations. Dimensions might be displayed on visualizations. For example product categories on a shop floor. Fact See Business Performance Drivers (BPDs) Measure See Business Performance Drivers (BPDs) Normalizations Can be applied to BPDs… Restrictions have the following types: Restriction Business Type Definition Example Context = Equal to State = Revenue `CA` earned within the state of California >= Greater Units Sold Revenue than or >=200 earned from equal to stores where units sold were greater than (or equal to) 200 units =< Less than Revenue Revenue or equal to =<$50,000 earned from stores where Revenue was less than (or equal to) $50,000 > Greater Units Sold Revenue than >200 earned from stores where the number of units sold were greater than 200 units (discloses normalization of data with regard to store data including size, revenue and number of items sold (i.e. highest sales for this item)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the cost and calculation repeating elements of Connolly to include the time zone elements of Cardno in the analogous art of data visualization in the retail industry for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the method of claim 7.
Eltchaninoff further discloses wherein corporate adjustments are calculated by: acquiring estimated numbers of items to make and display for the current store (Eltchaninoff, ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments/ acquiring a number of items to make)), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)); 
acquiring net sales trends of this item from net sales of a plurality of other production departments for the scheduled time period… (Id., ¶ 32, Demand Chain Management enables retailers, distributors and manufacturers to anticipate sales through a "hypothesize and verify" approach to ordering. Information is presented to allow the analysis of past sales trends (discloses acquiring sales trends), as well as the identification of future causal factors, to refine order quantities and to localize the appropriate product mix, width, and depth by retail location), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses predetermined time period). This information is also presented graphically), (Id., ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery (discloses production departments) and home meal replacement sections).
Examiner relies on KSR Rationale D to disclose net sales, as demonstrated above for claim 1;
Eltchaninoff further discloses …the… sales trends to adjust for…; (Eltchaninoff, ¶ 32, Demand Chain Management enables retailers, distributors and manufacturers to anticipate sales through a "hypothesize and verify" approach to ordering. Information is presented to allow the analysis of past sales trends (discloses sales trends), as well as the identification of future causal factors, to refine order quantities and to localize the appropriate product mix, width, and depth by retail location), (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses adjustments));
Eltchaninoff further discloses …in this scheduled time period… (Eltchaninoff, ¶ 109, Demand Summary--Demand is summarized based on time periods selected by the user. This information is also presented graphically (discloses defined time period)), (Id., ¶ 32, Demand Chain Management enables retailers, distributors and manufacturers to anticipate sales through a "hypothesize and verify" approach to ordering. Information is presented to allow the analysis of past sales trends (discloses sales trends), as well as the identification of future causal factors, to refine order quantities and to localize the appropriate product mix, width, and depth by retail location), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses selected time period). This information is also presented graphically); 
acquiring production plan numbers for this… [Connolly discloses …model store…] for the selected time period (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses selected time period). This information is also presented graphically);
…these production plan numbers… (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); 
and using the… production plan numbers for each store as its corporate adjustment (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses acquiring a production plan); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses number of items to produce), and more importantly in these areas, write-offs), (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses corporate adjustments)).
While suggested, Eltchaninoff does not explicitly disclose …in the selected first geographic time zone; normalizing …the selected store size relative to the store size of the plurality of stores; identifying the store that has the highest normalized net sales for this item …in the selected first geographic time zone as a model store for this item…; …model store; normalizing …for each store by a ratio equal to the size of the current store to the model store size …; normalized.
However, Connolly discloses normalizing…; as a model store for this item…; model store; normalizing …for each store by a ratio equal to the size of the current store to the model store size; normalized (Connolly, ¶ 14, Until now there has been no comprehensive analytical model that accurately normalizes test store and control store sales (discloses normalizing store sales), accounts for first year build rate, seasonality, normalized margin lift, advertising effect, promotion effect, vendor funds, markdowns, cannibalization, incumbent product inventory disposition, and shelf work to cut in a new product. The present invention produces a single value equal to the increase or decrease in contribution margin that results when a new product is substituted for an existing product in its peer group), (Id., ¶ 11, The present invention indexes control stores (discloses model store) to test stores and test stores to all stores based on prior year subcategory sales which produces much more accurate forecasts), (Id., claim 8, The system and method of claim 1 wherein sales data of control stores is indexed to sales data of test stores using a ratio calculated by comparing the annual subcategory sales of control stores to annual subcategory sales of test stores).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the normalization and model store elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose …in the selected first geographic time zone; …the selected store size relative to the store size of the plurality of stores; identifying the store that has the highest normalized net sales for this item …in the selected first geographic time zone.
However, Cardno discloses …in the selected first geographic time zone; …the selected store size relative to the average store size of the plurality of stores; identifying the store that has the highest normalized net sales for this item …in the selected first geographic time zone (Cardno, ¶ 564, According to one example, the temporal parameters in the query (discloses selection of time zones) may be times in different time zones), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 348, Selectable Layers are interactive and consist of Layers items that can have associated data. On a retail spatial map it includes store locations as they have associated data), (Id., Table 2, Dimensions are data items that can be categorized. For example, Gender; Locations. Dimensions might be displayed on visualizations. For example product categories on a shop floor. Fact See Business Performance Drivers (BPDs) Measure See Business Performance Drivers (BPDs) Normalizations Can be applied to BPDs… Restrictions have the following types: Restriction Business Type Definition Example Context = Equal to State = Revenue `CA` earned within the state of California >= Greater Units Sold Revenue than or >=200 earned from equal to stores where units sold were greater than (or equal to) 200 units =< Less than Revenue Revenue or equal to =<$50,000 earned from stores where Revenue was less than (or equal to) $50,000 > Greater Units Sold Revenue than >200 earned from stores where the number of units sold were greater than 200 units (discloses normalization of data with regard to store data including size, revenue and number of items sold (i.e. highest sales for this item)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the cost and calculation repeating elements of Connolly to include the time zone elements of Cardno in the analogous art of data visualization in the retail industry for the same reasons as stated for claim 1.

Regarding claim 10, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the method of claim 7.
Eltchaninoff further discloses wherein the step of calculating average net sales comprises: averaging the net sales of the same item from the same store over a plurality of equivalent other past time periods (Eltchaninoff, ¶ 108, Average Daily Sales--Daily sales are averaged and used by the ordering algorithms. This information is also presented graphically (discloses average sales over past time periods)), (Id., ¶ 35, It is an opportunity, with a limited risk factor, to dynamically change product width and depth and to rapidly realize the full potential of the store and the consumer (discloses same product at same store). This proactive approach allows the retailer to keep inventories at an optimum level and to reduce the problem of inventory control).
Examiner relies on KSR Rationale D to disclose net sales, as demonstrated above for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the calculation repeating elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.

Regarding claim 11, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the method of claim 7.
Eltchaninoff further discloses further comprising the steps of: acquiring actual net sales for each item for at least one past time period of the store (Id., ¶ 64, Performance Analysis--Performance Analysis displays the Sales Contribution Chart. This is a bar chart of actual sales performance (discloses actual sales)), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses past time periods). This information is also presented graphically); 
comparing the actual net sales to production planner numbers for the at least one past time period to determine performance (Id., ¶ 126, System Generated--Calculated as part of the ordering process. The result of this equation is saved and not able to be modified by the user. The result of the System Generated equation is used to suggest an order quantity. It is also compared to the result of the Used equation for statistics and metrics (discloses comparing sales to determine performance)), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses past time periods). This information is also presented graphically);
and activating at least one performance display indicating performance for at least one past time period (Id., ¶ 126, System Generated--Calculated as part of the ordering process. The result of this equation is saved and not able to be modified by the user. The result of the System Generated equation is used to suggest an order quantity. It is also compared to the result of the Used equation for statistics and metrics (discloses comparing sales to determine performance)), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses past time periods). This information is also presented graphically (discloses display indicating performance)). 
Examiner relies on KSR Rationale A to disclose net sales, as demonstrated above for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the calculation repeating elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.

Regarding claim 13, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the method of claim 11.
While suggested, the combination of Eltchaninoff and Connolly, Cardno and Untiedt does not explicitly disclose wherein the past time periods are from at least one of: a previous week, a previous four weeks, a previous eight weeks, and a previous twelve weeks.
However, Benson discloses wherein the past time periods include at least one of: a previous week, a previous four weeks, a previous eight weeks, and a previous twelve weeks (Benson, ¶ 28, Promotion numbers may be determined using by identifying a "like week." The like week for a promotional item is a previous promotion week that is selected as being a good forecast for a current week during which the item is on promotion. In some embodiments, the like week may be selected by a merchandiser for the relevant item).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly, the geographic time zone elements of Cardno and the time zone sorting elements of Untiedt to include the ‘previous week’ element of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 14, the combination of Eltchaninoff, Connolly, Cardno and Benson discloses the method of claim 7.
Eltchaninoff further discloses wherein the adjusted production numbers are capped to be no more than the maximum number of items that can be made and displayed in the selected store (Id., ¶ 98-99, Item Master screen 624 displays detailed information about an item and allows maintenance of that information, categorized into the following sections, which are unique to the application: [0099] Item Code, Item Description, Order Start Date and Order Stop Date, Auto Order Start and Auto Order Stop Date, Order Quantity Minimum, Order Maximum, On-Hand for Display, Auto Order Calculation Method, Absolute Minimum, Absolute Maximum (discloses production cap), Min/Max Calculation, Rounding Method, Suggested Order Qty Source, Item Requires Review and Allow Default Order Qty.), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)).

Regarding claim 15, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the method of claim 7.
Eltchaninoff further discloses wherein the net sales are the sales of the item adjusted for items not sold (Eltchaninoff, ¶ 11, In another aspect of the present invention there is provided a method of managing inventory including the steps of receiving sales, receipt, and adjustment data from a store client over the Internet on an application, accessing a database with the store-level sales (discloses sales), receipt, and adjustment data for an inventory management algorithm, and providing future event information to the application, and running an inventory management algorithm on the application based on the future event information and the store-level sales, receipt, and adjustment data (discloses adjusting)), (Id., ¶ 33, The benefits of e-demand include: increased sales, improved inventory turns, improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses items not sold), and out of stocks. By-products of these improvements are increased working capital, bottom-line profits and increased consumer satisfaction).
Examiner relies on KSR Rationale D to disclose net sales, as demonstrated above for claim 1.
	At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the normalization and model production elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.

Regarding claim 16, Eltchaninoff discloses a fresh production planner system which determines an optimum number of perishable items to make that maximizes sales and minimizes waste, comprising: a plurality of stores… each store of the plurality of stores comprising: a production department for making perishable items having at least one… (Eltchaninoff, ¶ 33, The benefits of e-demand include: increased sales (discloses increasing sales), improved inventory turns, improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses decreasing waste), and out of stocks), (Id., ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store. They are suffering from low or no profit margins on areas like the deli, bakery (discloses production departments) and home meal replacement sections); 
and a point of sale (POS) device adapted to acquire sales information relating to the items sold (Id., ¶ 54, A GOT (graphical order terminal) 107 (discloses POS device) is fed data and allows the user to interact with the application. A GOT(s) 107 is optional at the store location if a desktop client 106 is in use. The GOT(s) 107 connect to the servers 101, 102 through a RF access point and on to the internal LAN/WAN); 
a local database having pre-stored information on: a current amount of inventory for making each item (Id., ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 46, As shown in FIG. 3, this model has one or more servers 101, 102 physically residing at each store. The servers 101, 102 host the application, the database 103, the backup database 130, as well as the web server and backup servers where necessary), (Id., ¶ 106, Inventory Balance Lookup screen 637 allows the retailer to view the balance of inventory (discloses current inventory) for a specific item in report format); previous sales information of the item (Id., ¶ 90, Macro Balance Plan screen includes an Order Quantity Focus process 613 and a Demand Quantity Focus process 616. For a selected order, a graph is presented to visually verify how well you executed the ordering process in previous order cycles (discloses previous sales information), how the category has been trending, and how the system predicts the order amount for this current order cycle); 
previous waste information of the item (Id., ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks (discloses maximize sales and minimize waste), and more importantly in these areas, write-offs), (Id., ¶ 46, As shown in FIG. 3, this model has one or more servers 101, 102 physically residing at each store. The servers 101, 102 host the application, the database 103, the backup database 130, as well as the web server and backup servers where necessary), (Id., ¶ 48, FIG. 3 also shows some of the external data that feeds to the store servers 101, 102 from the Head Office servers 110, if the retailer has 2 or more stores influenced by a head office location); 
and a number of items which may be displayed on a display case (Id., ¶ 99, Item Code, Item Description, Order Start Date and Order Stop Date, Auto Order Start and Auto Order Stop Date, Order Quantity Minimum, Order Maximum, On-Hand for Display (discloses items which may be displayed), Auto Order Calculation Method, Absolute Minimum, Absolute Maximum, Min/Max Calculation, Rounding Method, Suggested Order Qty Source, Item Requires Review and Allow Default Order Qty);
…is coupled to the local database… adapted to: acquire sales, waste, number of items to display, inventory available and other information for a plurality of items for a plurality of time periods for this store, and store the acquired information in a local database (Eltchaninoff, ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 33, The benefits of e-demand include: increased sales (discloses sales information), improved inventory turns (discloses other information), improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs (discloses waste information), and out of stocks), (Id., ¶ 39, As shown in FIG. 1, this implementation model has one or more servers 101, 102 physically residing at the Head Office location (discloses corporate computing entity). These servers 101, 102 host the e-demand application, a database 103, a backup database 130, as well as a web server and backup servers where necessary), (Id., ¶ 106, Inventory Balance (discloses inventory available) Lookup screen 637 allows the retailer to view the balance of inventory for a specific item in report format); 
a corporate computing entity comprising: a central CPU coupled to the local databased of the plurality of stores, adapted to:… (Eltchaninoff, ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 39, As shown in FIG. 1, this implementation model has one or more servers 101, 102 physically residing at the Head Office location (discloses corporate computing entity). These servers 101, 102 host the e-demand application, a database 103, a backup database 130, as well as a web server and backup servers where necessary); 
calculate a production number of each item to make and display in a current time period by averaging a plurality of equivalent previous time periods… as a local production plan, acquire average net sales for each item for the current time period from a plurality of other production departments,… from each of the other production departments relative to a store size for the plurality of stores to adjust for the store size, determine a production department having… sales for each item and identify each as a model production department for the each item, acquire the local production plan for the model production departments as the model production plan for each item …the model production plan for current store size relative to a… store size for each individual store as and cap the calculated production number at a maximum number of each items that can be made based upon inventory available at each store for each item as an updated production plan (Id., ¶ 33, The benefits of e-demand include: increased sales (discloses sales information), improved inventory turns (discloses other information), improved gross margins, reduction in slow moving merchandise, early introduction of beneficial new items, minimized write-offs, and out of stocks), (Id., ¶ 98-99, Item Master screen 624 displays detailed information about an item and allows maintenance of that information, categorized into the following sections, which are unique to the application: [0099] Item Code, Item Description, Order Start Date and Order Stop Date, Auto Order Start and Auto Order Stop Date, Order Quantity Minimum, Order Maximum, On-Hand for Display, Auto Order Calculation Method, Absolute Minimum, Absolute Maximum (discloses production cap), Min/Max Calculation, Rounding Method, Suggested Order Qty Source, Item Requires Review and Allow Default Order Qty.), (Id., ¶ 4, This inability to more precisely anticipate future demand perpetuates a pendulum effect at retail, where shelves sway from over-stocked to under-stocked conditions (discloses displaying items)), (Id., ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales) (discloses available inventory). This information is also presented graphically), (Id., ¶ 9, Demand Summary--Demand is summarized based on time periods selected by the user (discloses predetermined time period). This information is also presented graphically), (Id., ¶ 98-99, Item Master screen 624 displays detailed information about an item and allows maintenance of that information, categorized into the following sections, which are unique to the application: [0099] Item Code, Item Description, Order Start Date and Order Stop Date, Auto Order Start and Auto Order Stop Date, Order Quantity Minimum, Order Maximum, On-Hand for Display, Auto Order Calculation Method, Absolute Minimum, Absolute Maximum (discloses production cap), Min/Max Calculation, Rounding Method, Suggested Order Qty Source, Item Requires Review and Allow Default Order Qty.), (¶ 108, Average Daily Sales--Daily sales are averaged and used by the ordering algorithms. This information is also presented graphically (discloses average sales over past time periods)), (Id., ¶ 35, It is an opportunity, with a limited risk factor, to dynamically change product width and depth and to rapidly realize the full potential of the store and the consumer (discloses same product at same store). This proactive approach allows the retailer to keep inventories at an optimum level and to reduce the problem of inventory control (discloses production numbers)), (Id., ¶ 5, today's food retailers are unable to accurately track the profitability of the "fresh" areas of the store (discloses perishable items). They are suffering from low or no profit margins on areas like the deli, bakery and home meal replacement sections (discloses plurality of production sections). Critical selling windows are not being calculated and therefore accurate forecasts and preparation quantities do not match with "time of day" buying habits of the consumer), (Id., ¶ 168-170, [0168] Adjusted true demand in units by hour=((Sales in units by hour*(1+(actual event factor))+rolling daily average by day of week by hour. [0169] This information is rolled up to determine Adjusted True demand in units by day. [0170] True Demand in Units by Hour and Adjusted True Demand by units by hour apply to amount by hour and by day (discloses adjustment)); 
communicate the updated local production plan to stores in the… before a next scheduled time period, wherein the each store... a store (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan just before the scheduled production time period); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas), (Id., ¶ 41, FIG. 1 also represents an example of client hardware that may be available at two or more store locations).
Through KSR Rationale B the combination of Connolly and Cardno discloses …repeat the calculation of the updated local production plan for a plurality of stores in a next geographic time zone;
First, Connolly discloses repeating forecasting calculations for multiple business items (Connolly, ¶ 78, The annual forecast procedure for sales and margin is repeated for other SKUs comprising the test product (in the present embodiment SKU 2)).
Further, Cardno discloses geographic time zones (Cardno, ¶ 564, According to one example, the temporal parameters in the query may be times in different time zones).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the location- and time-attributed business items of Connolly for the various geographic time zones attributed to business measures of Cardno (Cardno, ¶0008).
Thus, the simple substitution of one known element for another producing a predictable result (KSR Rationale B) renders the claim obvious.
Eltchaninoff further discloses …and communicate the updated production plan numbers to the stores before a next scheduled time period (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule based on those critical windows (discloses communicating a production plan just before the scheduled production time period); it also keeps track of ingredient usage and ordering requirements based on that usage. All of this information is calculated, and held, in one place for the retailer. This approach allows the retailer to again keep inventories at an optimum level and to reduce the problem of out of stocks, and more importantly in these areas, write-offs. Controlling write-offs is key to achieving profitability in these "fresh" areas), (Id., ¶ 41, FIG. 1 also represents an example of client hardware that may be available at two or more store locations).
While suggested, Eltchaninoff does not explicitly disclose in at least two different geographic time zones… modular display area; a local CPU… the local CPU…; …select a first geographic time zone of the at least two different geographic time zones and a store within the time zone to process, the selected first geographic time zone being an eastern-most time zone of the at least two different geographic time zones; …for the selected store in the selected first geographic time zone… normalize the average net sales… highest normalized net sales... model…  model…; in the selected first geographic time zone, wherein… in the eastern- most time zone receive the communication before… in another geographic time zone.
However, Connolly discloses normalize the average net sales… highest normalized net sales…; model…  model… (Connolly, ¶ 14, Until now there has been no comprehensive analytical model that accurately normalizes test store and control store sales (discloses normalizing store sales), accounts for first year build rate, seasonality, normalized margin lift, advertising effect, promotion effect, vendor funds, markdowns, cannibalization, incumbent product inventory disposition, and shelf work to cut in a new product. The present invention produces a single value equal to the increase or decrease in contribution margin that results when a new product is substituted for an existing product in its peer group), (Id., ¶ 11, The present invention indexes control stores (discloses model store) to test stores and test stores to all stores based on prior year subcategory sales which produces much more accurate forecasts),
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the calculation repeating elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose in at least two different geographic time zones… modular display area; a local CPU… the local CPU…; …select a first geographic time zone of the at least two different geographic time zones and a store within the time zone to process, the selected first geographic time zone being an eastern-most time zone of the at least two different geographic time zones; highest normalized net sales…; …for the selected store in the selected first geographic time zone…; in the selected first geographic time zone… wherein… in the eastern- most time zone receive the communication before… in another geographic time zone
However, Cardno discloses in at least two different geographic time zones…; …select a first geographic time zone of the at least two different geographic time zones and a store within the time zone to process; …for the selected store in the selected first geographic time zone…; in the selected first geographic time zone… (Cardno, ¶ 564, According to one example, the temporal parameters in the query may be times in different time zones), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time (discloses current geographic time zone) 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 1284, The described solution understands the following concepts: 1. Time zones 2. Precision 3. A Point in Time 4. Local Time 5. Time Definitions. For Example, 3rd Monday of the month, 4th Business day of the month, quarters, half years, Wal-Mart week, gaming day), (Id., ¶ 348, Selectable Layers are interactive and consist of Layers items that can have associated data. On a retail spatial map it includes store locations as they have associated data), (Id., Table 2, Dimensions are data items that can be categorized. For example, Gender; Locations. Dimensions might be displayed on visualizations. For example product categories on a shop floor. Fact See Business Performance Drivers (BPDs) Measure See Business Performance Drivers (BPDs) Normalizations Can be applied to BPDs… Restrictions have the following types: Restriction Business Type Definition Example Context = Equal to State = Revenue `CA` earned within the state of California >= Greater Units Sold Revenue than or >=200 earned from equal to stores where units sold were greater than (or equal to) 200 units =< Less than Revenue Revenue or equal to =<$50,000 earned from stores where Revenue was less than (or equal to) $50,000 > Greater Units Sold Revenue than >200 earned from stores where the number of units sold were greater than 200 units (discloses normalization of data with regard to store data including size, revenue and number of items sold (i.e. highest sales for this item)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization and model production elements of Connolly to include the time zone elements of Cardno for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff, Connolly and Cardno does not explicitly disclose …the first geographic time zone being an eastern-most time zone of the at least two different geographic time zones; identifying in the selected store a maximum number of items that can be displayed in a modular display of the selected store; …the eastern-most time zone receive the communication before… in another geographic time zone.
However, through KSR Rationale E, Untiedt discloses …the first geographic time zone being an eastern-most time zone of the at least two different geographic time zones; …the eastern-most time zone receive the communication before… in another geographic time zone.
First, Untiedt discloses sorting time zones with the first time zone being the western-most time zone (Untiedt, ¶ 28, the potential supplying dealers are sorted from west to east within a predefined geographic region (e.g., the U.S.) starting with the time zone of the requesting dealer. Upon reaching time zone farthest east within the geographic region (e.g., EST), the sort order continues with the western most time zone in the geographic region (e.g., PST). For example, for a requesting dealer located in the mountain standard time zone, the call list is further sorted according to the following order: potential supplying dealers in the mountain time zone, central time zone, eastern time zone and pacific time zone. In this way, all potential supplying dealers within the same time zone appear as equally close to the requesting dealer when formulating the call list. However, it is envisioned that potential supplying dealer may be sorted using other criteria).
Since Customer service is a key factor in the success of any business, sorting time zones in order to provide timely and accurate production forecasts would help to ensure products are available for customers while minimizing waste.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to sort the time zones from east to west since there are a finite number of identified, predictable potential solutions (i.e. directions to sort time zones) to the recognized need (customer service) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization and model production elements of Connolly and the time zone elements of Cardno to include the sorted time zone elements of Untiedt in the analogous art of inventory management for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff, Connolly and Cardno and Untiedt does not explicitly disclose modular display area; the size of the modular display area; a local CPU… the local CPU… modular display size.
However, Benson discloses modular display area (Benson, ¶ 2, Retail stores (discloses plurality of stores), such as a supermarket (discloses selected store), often order items in bulk that are to be prepared in-store prior to display and customer selection. A cut-down case, for example, contains a single component that may be divided into a number of variably sized items of various item types. A side of beef or a primal (which is a portion of a side of beef) is a type of item that may be part of a cut-down case, as an example (discloses identifying a modular display)); a local CPU… the local CPU… modular display size (Benson, ¶ 41, The store workstation 116 may be implemented using a personal computer having suitable input/output devices, such as a mouse or keyboard, processors (discloses local CPU), memory and communications interfaces), (Id., ¶ 2, Retail stores (discloses plurality of stores), such as a supermarket (discloses selected store), often order items in bulk that are to be prepared in-store prior to display and customer selection. A cut-down case, for example, contains a single component that may be divided into a number of variably sized items of various item types. A side of beef or a primal (which is a portion of a side of beef) is a type of item that may be part of a cut-down case, as an example (discloses identifying a modular display size)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly, the geographic time zone elements of Cardno and the time zone sorting elements of Untiedt to include the modular display element of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 18, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the system of claim 16.
The combination of Eltchaninoff, Connolly and Cardno does not explicitly disclose wherein equivalent time periods are at least two time periods which have at least one of the same time of day, day of the week, day of the year, and holiday designation.
However, Benson discloses wherein equivalent time periods are at least two time periods which have at least one of the same time of day, day of the week, day of the year, and holiday designation (Benson, ¶ 23, The system retrieves and processes only selected sales data for each item at step 16. In the illustrated embodiment, the system processes only data for a current specific day of the week (e.g., Monday) over a pre-selected number of weeks, in this instance, 13 weeks (e.g., 13 previous Mondays immediately prior to the current Monday) (discloses day of the week)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly, the geographic time zone elements of Cardno and the time zone sorting elements of Untiedt to include the day of the week element of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 19, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the system of claim 16.
While suggested, Eltchaninoff does not explicitly disclose further comprising: an input device to manually input information into the system that cannot be easily sensed by the system.
However, Cardno discloses further comprising: an input device to manually input and adjust information in the system (Cardno, ¶ 108, the system may include one or more communication devices (wired or wireless) for communicating with external and internal devices, and one or more input/output devices, such as a display, pointing device, keyboard or printing device).  
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff to include the input device elements of Connolly in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.

Regarding claim 20, the combination of Eltchaninoff, Connolly, Cardno, Untiedt and Benson discloses the system of claim 3.
Eltchaninoff further discloses further comprising a performance display adapted to display information provided to it (Id., ¶ 64, Performance Analysis--Performance Analysis displays the Sales Contribution Chart. This is a bar chart of actual sales performance); and wherein the central CPU is further adapted to: acquire a production plan from the production plan storage for at least one previous time period (Eltchaninoff, ¶ 36, e-demand is also a tool to control the ingredient management and production schedules in volatile retail areas, e.g., "fresh" areas of a supermarket. e-demand is a tool that presents information on critical selling windows for items. It integrates a timely production schedule (discloses acquired production plan) based on those critical windows; it also keeps track of ingredient usage and ordering requirements based on that usage), (Id., ¶ 91, Quick Order Quantity screen includes an Order Quantity Focus process 614 and a Demand Quantity Focus process 617. This is where an order is created. The Quick Order Quantity screen contains the following tabs: This Tab . . . Displays . . . Order Quantity Actual order from previous order cycles (discloses quantity from previous time periods)); acquire information from the local database of actual items sold for the same time periods and determine a deviation from the pre-stored production plan (Id., ¶ 45, FIG. 3 shows a local store implementation model for a retailer that has only one store, or wants to have each of their stores run independently of each other using their own version of the application and their own database (discloses local database)), (Id., ¶ 64, Performance Analysis--Performance Analysis displays the Sales Contribution Chart. This is a bar chart of actual sales performance (discloses actual sales)), (Id., ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses deviation from production)); store the deviation in [Benson discloses a deviation storage] (Id., ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses deviation)); display an indication of the magnitude of the deviation on [Connolly discloses an employee display] for a plurality of time periods (Eltchaninoff, ¶ 110, Lost Sales/TrueDemand--Lost sales are calculated and used to determine TrueDemand. TrueDemand is demand plus sales that would have occurred if the item had not been out of stock (lost sales). This information is also presented graphically (discloses displaying an indication of magnitude of deviation)), (Id., ¶ 31, Retailers face many challenges in anticipating, monitoring, and satisfying diverse and rapidly changing customers' demands. These changes are due to complex and inter-related factors that can be anticipated when historic and future information is available (discloses plurality of time periods), and presented in a cohesive and correlative manner. Demand Chain Management is a method of effectively using information to anticipate the future in this rapidly changing and difficult-to-predict environment).
While suggested, the combination of Eltchaninoff and Connolly does not explicitly disclose a deviation storage; an employee display.
However, Cardno discloses an employee display (Cardno, ¶ 1587, In the retail industry, yield management has been successfully utilized. Given the quantity and timeliness of the sales data available, as well as the ability to quickly adjust prices, data visualization as herein described has the potential to assist in employee full scale yield management, as well as assisting in other areas including the retail floor, food services or a holistic view of the whole of the retail business).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff and the normalization elements of Connolly to include the employee display elements of Cardno in the analogous art of demand forecasting for perishable items for the same reasons as stated for claim 1.
While suggested, the combination of Eltchaninoff, Connolly, Cardno and Untiedt does not explicitly disclose a deviation storage.
However, Benson discloses a deviation storage (Benson, ¶ 4, The method includes collecting daily sales data for the perishable, store-prepared food items and saving the daily sales data in memory (discloses deviation storage)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly and the geographic time zone elements of Cardno and the time zone sorting elements of Untiedt to include the product shelf life and markdown information elements of Benson in the analogous art of determining and producing quantities of perishable, store-prepared food items for the same reasons as stated for claim 3.

Regarding claim 21, this claim recites limitation substantially similar to those in claim 10, and is rejected for the same reasons as stated above.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eltchaninoff in view of Connolly, Cardno, Untiedt and Benson and in further view of Zhang et al., U.S. Publication No. 2010/0138281 [hereinafter Zhang].

Regarding claim 12, the combination of Eltchaninoff, Connolly and Benson discloses the method of claim 11.
The combination of Eltchaninoff, Connolly, Untiedt and Benson does not explicitly disclose wherein the at least one performance display is color coded as to performance.
However, Zhang discloses wherein the at least one performance display is color coded as to performance (Zhang, ¶ 29, The UPC symbols are dynamically bonded to UPC shelf location coordinates through dynamic data binding technology since the color, shape, size, and location for each product change dynamically. The UPC symbols used in the map are optimally represent product or UPC shelf status, such as red color is used for warning store operators for out-of-stock events, yellow color for alerting potential out-of-stock situation, while green color is used for indicating normal shelf stock status). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the sales and production of perishable items elements of Eltchaninoff, the normalization and model production elements of Connolly, the geographic time zone elements of Cardno, the time zone sorting elements of Untiedt and the ‘highest sales’ of Benson to include the color coded performance elements of Zhang in the analogous art of retail store shelf stock monitoring.
The motivation for doing so would have been to “improve retail store operation visibility and accountability, and improve store management efficiency” [Zhang, ¶ 6; Benson, ¶ 18; Untiedt, ¶ 6; Cardno, ¶ 151; Connolly, ¶ 2; Eltchaninoff, ¶ 33]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aronowich et al., U.S. Publication No. 2003/0177057 discloses a computer implemented method and system for computing and evaluating demand information.
Lauring et al., U.S. Publication No. 2004/0148217 discloses a method and system for increasing accuracy in shipping and inventory forecasting.
Connors et al., U.S. Patent No. 8,494,916 discloses managing fresh-product inventory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/              Examiner, Art Unit 3624                                                                                                                                                                                          /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624